Exhibit 10.15

 

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on October 18, 2016
(“Effective Date”) by and between West Texas Resources, Inc., a Nevada
corporation (“Company”), and William A. Sawyer, an individual (“Executive”).

 

R E C I T A L

 

Company is desirous of employing Executive in an executive capacity on the terms
and conditions and for the consideration, hereinafter set forth and Executive is
desirous of being employed by Company on such terms and conditions and for such
consideration.

 

A G R E E M E N T

 

It is agreed as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

 

1.1       Definitions.

 

(a)       “Annual Base Salary” shall mean Executive’s annual base salary as of
the date of his Involuntary Termination, determined pursuant to Section 4.1.

 

(b)       “Board” shall mean the board of directors of Company.

 

(c)       “Business Territories” shall mean all field locations in which the
Company has activities directly related to the exploration or production and
sale of oil and gas, including but not limited to, any location as to which the
Company has devoted any significant efforts for production, analysis, joint
venture consideration or interest even if efforts for the actual exploration or
production of oil and gas have not yet commenced.

 

(d)       “Cause” shall mean Executive (i) has engaged in gross negligence,
gross incompetence, or willful misconduct in the performance of his duties at
the Company, (ii) has refused, without proper reason, to perform his duties,
(iii) has materially breached any provision of this Agreement, (iv) has
willfully and materially breached a significant corporate policy or code of
conduct established by Company, (v) has willfully engaged in conduct that is
materially injurious to Company or its subsidiaries (monetarily or otherwise),
(vi) has committed an act of fraud, embezzlement, or breach of a fiduciary duty
to Company or an affiliate of Company (including the unauthorized disclosure of
material confidential or proprietary information of the Company or an
affiliate), (vii) has been convicted of (or pleaded no contest to) a criminal
act involving fraud, dishonesty, or moral turpitude or any felony, or (viii) has
been convicted for any violation of U.S. or foreign securities laws or has
entered into a cease and desist order with the Securities and Exchange
Commission alleging violation of U.S. or foreign securities laws.

 

 

 

 1 

 

(e)       “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f)       “Compensation Committee” shall mean the Compensation Committee of the
Board or, if there is no Compensation Committee at such time, the Board.

 

(g)       “Disability” shall mean that, as a result of Executive’s incapacity
due to physical or mental illness, Executive shall have been absent from the
full-time performance of his duties for six consecutive months and shall not
have returned to full-time performance of his duties within 30 days after
written notice of termination is given to Executive by Company (provided,
however, that such notice may not be given prior to 30 days before the
expiration of such six-month period).

 

(h)       “Good Reason” shall mean the occurrence of any one or more of the
following:

 

(i)       a diminution in Executive’s Annual Base Salary not in accordance with
Section 4.1;

 

(ii)       a material diminution in Executive’s authority, duties, or
responsibilities from those applicable to him as of the Effective Date,
including a material change in the reporting structure so that Executive reports
to someone other than the Board;

 

(iii)       a material change in the geographic location at which Executive must
perform services, which for purposes of this Agreement includes only Company
requiring Executive to involuntarily relocate to a geographic location other
than the 20 miles from Frisco, Texas; or

 

(iv)       a material breach by Company of any provision of this Agreement
(including, without limitation, the requirements of paragraphs 2.2, 4.2, or 4.3
of this Agreement).

 

Notwithstanding the foregoing provisions of this Section 1.1(h) or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (1) any condition described in clauses
(i) through (iv) of this Section 1.1(h) giving rise to Executive’s termination
of employment must have arisen without Executive’s consent; (2) Executive must
provide written notice to Company of such condition in accordance with Section
8.1 within 30 days of the initial existence of the condition; (3) the condition
specified in such notice must remain uncorrected for a period of 30 days
following receipt of such notice by Company; and (4) the date of Executive’s
termination of employment must occur within one year following the initial
existence of the condition specified in such notice.

 

(i)       “Involuntary Termination” shall mean any termination of Executive’s
employment with Company which:

 

 

 

 2 

 

(i)       does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this Section 1.1(i)); or

 

(ii)       results from a resignation by Executive for Good Reason;

 

provided, however, the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.

 

(j)       “Payment Date” shall mean the later of (i) the date that is 30 days
after Executive’s termination of employment with Company or (ii) the date upon
which the Release described in Section 5.6 becomes irrevocable by Executive.

 

1.2       Interpretations. In this Agreement, unless a clear contrary intention
appears, (a) the words “herein,” “hereof,” “hereunder,” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, or other subdivision, (b) reference to any Article or Section
means such Article or Section hereof, (c) the word “including” (and with
correlative meaning, “include”) means including, without limiting the generality
of any description preceding such term, and (d) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.

 

ARTICLE II

 

EMPLOYMENT AND DUTIES

 

2.1       Employment. Effective as of the Effective Date and continuing for the
period of time set forth in Section 3.1 of this Agreement, Executive’s
employment by Company shall be subject to the terms and conditions of this
Agreement.

 

2.2       Positions. From and after the Effective Date, Company shall employ
Executive in the position of President and Chief Executive Officer of the
Company or in such other position or positions as the parties mutually may
agree.

 

2.3       Duties and Services. Executive agrees to serve in the positions
referred to in Section 2.2 and to perform diligently and to the best of his
abilities the duties and services appertaining to such offices, as well as such
additional duties and services appropriate to such offices which the parties
mutually may agree upon from time to time. Executive also agrees to serve, if
elected, as an officer or director of any wholly-owned subsidiary or affiliate
of Company so long as such service is commensurate with Executive’s duties and
responsibilities to Company. Executive’s employment shall also be subject to the
policies maintained and established by Company that are of general applicability
to Company’s executive employees, as such policies may be amended from time to
time.

 

2.4       Other Interests. Executive agrees, during the period of his employment
by Company, to devote substantially all of his business time, energy, and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except as herein permitted or with the consent
of the Board. The foregoing notwithstanding, the parties recognize and agree
that Executive may engage in passive personal investment and charitable
activities and serve on corporate boards of directors that, in any case, do not
conflict with the business and affairs of Company or interfere with Executive’s
performance of his duties hereunder, which shall be at the sole determination of
the Board.

 

 

 

 3 

 

2.5       Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of
Company. In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit, or appropriate for the benefit of
any third party, business opportunities concerning Company’s business.

 

2.6       Place of Employment. Executive’s place of employment hereunder shall
be at Company’s executive offices to be established shortly after the Effective
Date in the greater Frisco, Texas metropolitan area.

 

ARTICLE III

 

TERM AND TERMINATION OF EMPLOYMENT

 

3.1       Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date.

 

3.2       Company’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Company shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:

 

(a)       upon Executive’s death;

 

(b)       upon Executive’s Disability;

 

(c)       for Cause; or

 

(d)       at any time, for any other reason whatsoever, in the sole discretion
of the Board.

 

3.3       Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:

 

(a)       for Good Reason; or

 

(b)       at any time for any other reason whatsoever, in the sole discretion of
Executive.

 

 

 

 4 

 

3.4       Notice of Termination. If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in Section 3.1, it shall do so by giving a 30-day written notice to
Executive that it has elected to terminate Executive’s employment hereunder and
stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder. If Executive desires to terminate his employment hereunder at any
time prior to expiration of the term of employment as provided in Section 3.1,
he shall do so by giving a 30-day written notice to Company that he has elected
to terminate his employment hereunder and stating the effective date and reason
for such termination, provided that no such action shall alter or amend any
other provisions hereof or rights arising hereunder.

 

3.5       Deemed Resignations. Unless otherwise agreed to in writing by Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of Company and each affiliate of Company and an
automatic resignation of Executive from the Board (if applicable) and from the
board of directors or similar governing body of any affiliate of Company and
from the board of directors or similar governing body of any corporation,
limited liability entity, or other entity in which Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as Company’s or such affiliate’s designee or other
representative.

 

3.6       Meaning of Termination of Employment. For all purposes of this
Agreement, Executive shall be considered to have terminated employment with
Company when Executive incurs a “separation from service” with Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder.

 

ARTICLE IV

 

COMPENSATION AND BENEFITS

 

4.1       Base Salary. During the period of this Agreement, Executive shall
receive a minimum base salary of $90,000 per annum during the term of this
Agreement payable in monthly increments of $7,500; provided that for up to the
first two years of his employment, a portion of Executive’s monthly salary shall
accrue as follows:

 

·$5,500 of Executive’s monthly salary shall accrue until the earlier of the
second anniversary of the Effective Date or such time as the Company raises a
minimum of $1,000,000 of additional equity capital following the Effective Date
(“First Accrual Adjustment Event”), at which time the accrued portion of Mr.
Sawyer’s salary shall decrease from $5,500 per month to $3,500 per month;

 

·Following the First Accrual Adjustment Event, $3,500 of Executive’s monthly
salary shall accrue until the earlier of the second anniversary of the Effective
Date or such time as the Company raises a minimum of $6,000,000 of additional
equity capital following commencement of his employment (inclusive of the
$1,000,000 of capital referred to above), at which time none of Executive’s
salary shall accrue; and

 

 

 

 

 5 

 

·At such time as Executive’s monthly salary is no longer subject to accrual, the
Company shall commence paying Executive the accrued portion of his salary at the
rate of $500 per month with a lump sum payment of the accrued and unpaid portion
of Executive’s salary due and payable on the third anniversary of the Effective
Date.

 

 

Executive’s base salary shall be reviewed by the Compensation Committee on an
annual basis, and, in the sole discretion of the Compensation Committee, such
base salary may be increased, but not decreased (except with the prior written
consent of Executive), effective as of any date determined by the Compensation
Committee. Executive’s base salary shall be paid in equal installments in
accordance with Company’s standard policy regarding payment of compensation to
executives but no less frequently than monthly.

 

4.2       Option Compensation. Executive acknowledges having been granted a
non-statutory stock option to purchase 1,500,000 shares of the Company’s common
stock, at an exercise equal to $0.50 per share, pursuant to the terms and
subject to the conditions of a Stock Option Agreement dated October 18, 2016
between Executive and Company.

 

4.3       Annual Bonus. Executive shall be eligible for an annual bonus of up to
100% of Executive’s Base Salary based on performance criteria set by the
Compensation Committee and to otherwise participate in Company’s annual bonus
plan or plans applicable to Executive, all as approved from time to time by the
Compensation Committee in amounts to be determined by the Compensation Committee
based upon criteria established by the Compensation Committee. The performance
criteria for Executive’s annual bonus during the first full year of employment
is set forth in Appendix “A” attached hereto.

 

4.4       Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:

 

(a)       Business and Entertainment Expenses. Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business-related purposes, including dues and fees to industry and
professional organizations and costs of entertainment and business development.

 

(b)       Vacation. During his employment hereunder, Executive shall be entitled
to two (2) weeks of paid vacation each calendar year (or a pro rata portion of
such two-week vacation period for any partial year) and to all holidays provided
to executives of Company generally.

 

(c)       Other Company Benefits. Executive and, to the extent applicable,
Executive’s spouse, dependents, and beneficiaries, shall be allowed to
participate in all benefits, plans, and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executive employees of Company. Such benefits, plans, and programs shall
include, without limitation, any profit sharing plan, thrift plan, health
insurance or health care plan, life insurance, disability insurance, pension
plan, supplemental retirement plan, vacation and sick leave plan, and the like
which may be maintained by Company. Company shall not, however, by reason of
this paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to executive employees generally.

 

 

 

 6 

 

4.5       Board Representation. During the term of this Agreement and provided
that Executive remains an executive officer of the Company, (a) Executive shall
be permitted to serve on the Board.

 

ARTICLE V

 

EFFECT OF TERMINATION ON COMPENSATION; ADDITIONAL PAYMENTS

 

5.1       Termination Other Than an Involuntary Termination. If Executive’s
employment hereunder shall terminate upon expiration of the term provided in
Section 3.1 hereof or if Executive’s employment hereunder shall terminate for
any other reason except those described in Sections 5.2, then Company shall
continue to provide all compensation and benefits to Executive hereunder until
the date of such termination of employment, and such compensation and benefits
shall terminate contemporaneously with such termination of employment.

 

5.2       Involuntary Termination. Subject to the provisions of Sections 5.6 and
5.7 hereof, if Executive’s employment by Company or any successor thereto shall
be subject to an Involuntary Termination, then Company shall, as additional
compensation for services rendered to Company (including its subsidiaries), pay
to Executive the following amounts and take the following actions:

 

(a)       Pay Executive a lump sum cash payment in an amount equal to
Executive’s Annual Base Salary on or before the Payment Date.

 

(b)       During the portion, if any, of the 12-month period commencing on the
date of such Involuntary Termination that Executive is eligible to elect and
elects to continue coverage for himself and his eligible dependents under
Company’s or a subsidiary’s group health plans, as applicable, under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and/or
Sections 601 through 608 of the Employee Retirement Income Security Act of 1974,
as amended, Company shall promptly reimburse Executive on a monthly basis for
the difference between the amount Executive pays to effect and continue such
coverage and the employee contribution amount that active senior executive
employees of Company pay for the same or similar coverage under such group
health plans; provided, however, that such reimbursement shall cease to be
effective if and to the extent Executive becomes eligible to receive medical
and/or dental coverage from a subsequent employer (and any such eligibility
shall be promptly reported to Company by Executive).

 

 

 

 7 

 

5.3       Release and Full Settlement. As a condition to the receipt of any
severance compensation and benefits under this Agreement, Executive must first
execute a release and agreement, in a form reasonably satisfactory to Company,
which (a) shall release and discharge Company and its affiliates, and their
officers, directors, employees, and agents, from any and all claims or causes of
action of any kind or character, including all claims or causes of action
arising out of Executive’s employment with Company or its affiliates or the
termination of such employment, and (b) must be effective and irrevocable within
55 days after the termination of Executive’s employment. If Executive is
entitled to and receives the benefits provided hereunder, performance of the
obligations of Company hereunder will constitute full settlement of all claims
that Executive might otherwise assert against Company on account of Executive’s
termination of employment.

 

5.4       Payments Subject to Section 409A of the Code. Notwithstanding the
foregoing provisions of this Article 5, if the payment of any severance
compensation or severance benefits under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code because the timing
of such payment is not delayed as provided in Section 409A(a)(2)(B) of the Code,
then any such payments that Executive (or Executive’s estate) would otherwise be
entitled to during the first six months following the date of Executive’s
termination of employment shall be accumulated and paid on the date that is six
months after the date of Executive’s termination of employment (or if such
payment date does not fall on a business day of Company, the next following
business day of Company), or such earlier date upon which such amount can be
paid under Section 409A of the Code without being subject to such additional
taxes and interest. Executive hereby agrees to be bound by Company’s
determination of its “specified employees” (as such term is defined in Section
409A of the Code) in accordance with any of the methods permitted under the
regulations issued under Section 409A of the Code.

 

5.5       Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
Company and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 5 shall be received by Executive as
liquidated damages.

 

5.6       Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans and other documents and instruments governing
such matters.

 

ARTICLE VI

 

PROTECTION OF CONFIDENTIAL INFORMATION

 

6.1       Disclosure to and Property of Company.

 

(a)       Confidential Information. As used herein, the term “Confidential
Information” means any and all trade secrets or other confidential information
of any kind, nature or description concerning any matters affecting or relating
to the business of Company that derives economic value, actual or potential,
from not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use and which is the subject of efforts by
Company that are reasonable under the circumstances to maintain its secrecy.
Confidential Information includes all operations and financial information
concerning Company and its business, including, but not limited to, exploration
and development activities and results, acquisition prospects and agreements,
and financing activities.

 

 

 

 8 

 

(b)       Work Product. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
proposals, and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions, and other
similar forms of expression (including but not limited to (i) maps, data, and
reports that relate to results of exploration, drilling, drill cores, cuttings,
and other samples relating to the production and operation of Company’s oil and
gas properties (whether owned or prospective) and (ii) title opinions; abstracts
of title; land, accounting, production, or operating expense records;
engineering, geological, or geophysical data; development plans and permits; or
any other material or writing of whatever kind embodying any other information
relating to the production and operation of Company’s oil and gas properties
(whether owned or prospective)) (collectively, “Work Product”) are and shall be
the sole and exclusive property of Company (or its affiliates).

 

Upon Executive’s termination of employment with Company, for any reason,
Executive promptly shall deliver such Confidential Information and Work Product,
and all copies thereof, to Company.

 

6.2       Disclosure to Executive. Company has and will disclose to Executive,
or place Executive in a position to have access to or develop, Confidential
Information and Work Product of Company (or its affiliates); and/or has and will
entrust Executive with business opportunities of Company (or its affiliates);
and/or has and will place Executive in a position to develop business good will
on behalf of Company (or its affiliates). Executive agrees to preserve and
protect the confidentiality of all Confidential Information or Work Product of
Company (or its affiliates).

 

6.3       No Unauthorized Use or Disclosure. Executive agrees that he will not,
at any time during or after Executive’s employment by Company, make any
unauthorized disclosure of Confidential Information or Work Product of the
Company (or its affiliates), and will not make any use thereof, except in the
carrying out of Executive’s responsibilities during the course of Executive’s
employment with Company. Executive shall have no obligation hereunder to keep
confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, Executive shall provide Company with
prompt notice of such requirement prior to making any such disclosure, so that
Company may seek an appropriate protective order. At the request of Company at
any time, Executive agrees to deliver to Company all Confidential Information
that he may possess or control. Executive agrees that all Confidential
Information of Company (whether now or hereafter existing) conceived,
discovered, or made by him during the period of Executive’s employment by
Company exclusively belongs to Company (and not to Executive), and Executive
will promptly disclose such Confidential Information to Company and perform all
actions reasonably requested by Company to establish and confirm such exclusive
ownership. Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article 6. As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential Information or Work Product of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Company and
its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as Company’s Confidential Information
and Work Product.

 

 

 

 9 

 

6.4       Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), including any Work Product, Company shall be deemed the author of
such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by Company as a contribution to
a collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and Company
shall be the author of the work. If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to Company all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.

 

6.5       Assistance by Executive. During the period of Executive’s employment
by Company and thereafter, Executive shall assist Company and its nominee, at
any time, in the protection of Company’s (or its affiliates’) worldwide right,
title, and interest in and to Work Product and the execution of all formal
assignment documents requested by Company or its nominee and the execution of
all lawful oaths and applications for patents and registration of copyright in
the United States and foreign countries.

 

6.6       Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 6 by Executive, and Company or
its affiliates shall be entitled to enforce the provisions of this Article 6 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 6 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.

 

 

 10 

 

 

ARTICLE VII

 

DISPUTE RESOLUTION

 

7.1       General. Executive and the Company explicitly recognize that no
provision of this Article VII shall prevent either party from seeking to resolve
any dispute relating to Article VI of this Agreement in a court of law.

 

7.2       Negotiation. The parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement promptly by negotiations
between Executive and an executive officer of Company who has authority to
settle the controversy. Any party may give the other party written notice of any
dispute not resolved in the normal course of business. Within ten days after the
effective date of such notice, Executive and an executive officer of Company
shall meet at a mutually acceptable time and place within the Dallas, Texas
metropolitan area, and thereafter as often as they reasonably deem necessary, to
exchange relevant information and to attempt to resolve the dispute. If the
matter has not been resolved within 30 days of the disputing party’s notice, or
if the parties fail to meet within ten days, either party may initiate
arbitration of the controversy or claim as provided in Section 7.3 below. If a
negotiator intends to be accompanied at a meeting by an attorney, the other
negotiator shall be given at least three business days’ notice of such intention
and may also be accompanied by an attorney. All negotiations pursuant to this
Section 7.2 shall be treated as compromise and settlement negotiations for the
purposes of the federal and state rules of evidence and procedure.

 

7.3       Arbitration. Company and Executive agree that after efforts to
negotiate any dispute in accordance with Section 7.2 have failed, then either
party may by written notice (the “Notice”) demand arbitration of the dispute as
set out below, and each party hereto expressly agrees to submit to, and be bound
by, such arbitration.

 

(a)       Each party will, within ten business days of the Notice, nominate an
arbitrator, who shall be a non-neutral arbitrator. Each nominated arbitrator
must be someone experienced in dispute resolution and of good character without
moral turpitude and not within the employ or direct or indirect influence of the
nominating party. The two nominated arbitrators will, within ten business days
of nomination, agree upon a third arbitrator, who shall be neutral. If the two
appointed arbitrators cannot agree on a third arbitrator within such period, the
parties may seek such an appointment through any permitted court proceeding or
by the American Arbitration Association (“AAA”). The three arbitrators will set
the rules and timing of the arbitration, but will generally follow the rules of
the AAA and this Agreement where same are applicable and shall provide for a
reasoned opinion.

 

(b)       The arbitration hearing will in no event take place more than 180 days
after the appointment of the third arbitrator.

 

(c)       The arbitration will take place in Dallas, Texas unless otherwise
unanimously agreed to by the parties.

 

 

 

 11 

 

(d)       The results of the arbitration and the decision of the arbitrators
will be final and binding on the parties, and each party agrees and acknowledges
that these results shall be enforceable in a court of law.

 

(e)       All administrative costs and expenses of the mediation and arbitration
shall be borne equally by the Company and Executive during the pendency of the
proceedings. Such costs and expenses do not include attorney’s fees, expert
witness fees or other party generated expenses. Upon the conclusion of the
proceedings, the prevailing party shall be entitled to recover reasonable and
necessary attorneys’ fees, expert witness fees, and costs and expenses of
arbitration.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 3:30 p.m. (Dallas
time) on any day except Saturday, Sunday and any day which shall be a federal
legal holiday in the United States (“Business Day”), (b) the next Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Business Day or later than 3:30 p.m. (Dallas time)
on any Business Day, (c) the 2nd Business Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto. All notices and demands to Executive or the Company may be
given to them at the following addresses:

 

 



If to Executive to: William A. Sawyer   8724 Cameron Road   Frisco, Texas 75033
    If to Company: West Texas Resources, Inc.   5729 Lebanon Road, Suite 144  
Frisco, Texas 75034



 

 

Such parties may designate in writing from time to time such other place or
places that such notices and demands may be given.

 

8.2       Applicable Law; Submission to Jurisdiction.

 

(a)       This Agreement is entered into under, and shall be governed for all
purposes by, the laws of the State of Texas, without regard to conflict of law
principals thereof.

 

 

 

 12 

 

(b)       With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum, and venue of the state or federal (to the extent federal jurisdiction
exists) courts located in Dallas County in the State of Texas.

 

8.3       No Waiver. No failure by either party hereto at any time to give
notice of any breach by the other party of or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

8.4       Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

8.5       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

8.6       Withholding of Taxes and Other Employee Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other customary employee deductions
made with respect to Company’s employees generally.

 

8.7       Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

8.8       Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

 

8.9       Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and any successor of Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit of Executive and
his heirs, representatives and assigns. If Executive shall die prior to full
payment of amounts due pursuant to this Agreement, such amounts shall continue
to be payable pursuant to the terms of this Agreement. Executive shall not have
any right to pledge, hypothecate, anticipate, or assign any portion of this
Agreement or any of the rights hereunder, except by will or the laws of descent
and distribution.

 

8.10       Term. This Agreement has a term co-extensive with the term of
employment provided in Section 3.1. Termination of this Agreement shall not
affect any right or obligation of any party which is accrued or vested prior to
such termination. The provisions of Section 3.5 and Article 6 shall survive the
termination of this Agreement and shall be binding upon Executive and his or her
legal representatives, successors, and assigns following such termination.

 

 

 

 13 

 

8.11       Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof and contains all the
covenants, promises, representations, warranties, and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior employment and severance agreements, if any, by and between Company
and Executive. Any modification of this Agreement will be effective only if it
is in writing and signed by the party to be charged.

 

8.12       Expenses. Each party shall otherwise pay all fees and expenses
incurred by such party incident to the negotiation, preparation and execution of
this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first written above.

 



  “Company”       West Texas Resources, Inc.   a Nevada corporation      
By:  /s/ John D. Kerr   John D. Kerr,   Chief Financial Officer              
“Executive”       William A. Sawyer             /s/ William A. Sawyer   William
A. Sawyer, an individual

 

 

 

 

 

 



 14 

